 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   GUSTAVO RAMOS,                                            Case No. 2:19-cv-00124-RFB-VCF
 8                       Plaintiff,
                                                                             ORDER
 9           v.
10   Clark County Detention Center, et al.,
11                      Defendants.
12
13          On January 22, 2019, Plaintiff filed a Motion for TRO/Injunction and a Motion for
14   Appointment of Counsel. ECF Nos. 2, 3. Plaintiff seeks an order mandating immediate corneal
15   surgery. In the Complaint, Plaintiff alleges that he had a complete cornea transplant scheduled for
16   the third week of December in 2018 and that Defendants have interfered with and delayed this
17   surgery. The Court requires Plaintiff’s medical records to make a determination as to whether
18   Plaintiff meets the standard for a temporary restraining order. Therefore,
19          IT IS ORDERED that the Clark County Detention Center shall file Plaintiff’s medical
20   records under seal by January 25, 2019. These records must include, at a minimum, Plaintiff’s
21   records diagnosing his eye ailments and the recommendation for eye surgery.
22          IT IS FURTHER ORDERED that Defendants’ Response to the Motion for
23   TRO/Injunction is due January 28, 2019. Defendants are instructed to address whether Plaintiff
24   was scheduled for a cornea transplant in the third week of December 2018 and whether the surgery
25   schedule was based on an immediate threat to Plaintiff’s vision.
26   ///
27   ///
28   ///
 1          IT IS FURTHER ORDERED that the Clerk of Court shall serve a copy of this Order to
 2   Clark County Detention Center by facsimile, electronic mail and expedited mail.
 3
 4
 5          DATED: January 24, 2019.
 6                                                      ____________________________
                                                        RICHARD F. BOULWARE, II
 7
                                                        United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
